Citation Nr: 0604619	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for peptic ulcer 
disease, status post gastrectomy.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head injury.

3.  Entitlement to service connection for status post 
myocardial infarction and hypertension as secondary to peptic 
ulcer disease, status post gastrectomy.

4.  Entitlement to service connection for hiatal hernia and 
vagus nerve damage as secondary to peptic ulcer disease, 
status post gastrectomy.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO).

In January 2004, the veteran appeared at the RO and proffered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.

The issue of service connection for residuals of a head 
injury based on a de novo review of the records is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part 



FINDINGS OF FACT

1.  Evidence submitted since the final March 1997 Board 
decision denying the application to reopen the claim of 
service connection for peptic ulcer disease is cumulative of 
evidence already of record or when considered with previous 
evidence of record raise no reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for residuals of a concussion.

2.  Evidence submitted since the final March 1997 Board 
decision denying the application to reopen the claim of 
service connection for residuals of a head injury, including 
migraine headaches relates to an unestablished fact necessary 
to substantiate the claim.

3.  The evidence does not establish that a cardiovascular 
disorder was present in or related to service or is 
attributable to a service-connected disability.

4.  The evidence does not establish that a hiatal hernia was 
present in service or is attributable to a service-connected 
disability.

5.  Bilateral hearing loss was first clinically demonstrated 
many years after service separation and is not shown to be 
due to any inservice occurrence or event.

6. Tinnitus was first clinically demonstrated many years 
after service separation and is not shown to be due to any 
inservice occurrence or event.


CONCLUSIONS OF LAW

1. Evidence submitted since the March 1997 Board decision 
wherein the Board denied entitlement to service connection 
for peptic ulcer disease is not new and material, and the 
veteran's claim for that benefit has not been reopened. 38 
U.S.C.A. §§ 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 (2005).

2. Evidence submitted since the March 1997 Board decision 
wherein the Board denied entitlement to service connection 
for residuals of a head injury, including migraine headaches 
is new and material, and the veteran's claim for that benefit 
has been reopened. 38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 
20.1105 (2005).

3. Status post myocardial infarction and hypertension were 
not incurred in or aggravated by service nor may it be 
presumed to have been incurred therein nor to have been 
caused by or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)) (2005).

4. A hiatal hernia with vagus nerve damage was not incurred 
in or aggravated by service nor shown to have been caused by 
or aggravated by a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a)) (2005).

5. Bilateral hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107, (West  2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6. Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, and a February 2003 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in an October 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.

Regarding the "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's service medical records. In this regard, the Board 
notes that correspondence from the National Personnel Records 
Center (NPRC) received by the RO and dated in September 1988 
notes that the Veteran's service medical records were not on 
file at that facility, and a note mentioned "fire related 
service." Correspondence received from the NPRC as late as 
December 1995 records that request for service medical 
records to the veteran's units of assignment and the 
Fitzsimons Army Hospital were also unsuccessful. VA has a 
heightened duty to assist the veteran in developing his 
claims since the records have been lost or destroyed by fire. 
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA's 
Adjudication Procedure Manual, M21-1, includes special 
provisions (at paragraph 4.06) for handling "Fire-Related 
Cases." The Manual instructs VA personnel as to procedures 
and alternatives when records needed to resolve a claim 
cannot be secured from the service department. VA is directed 
to assist the appellant in obtaining sufficient evidence from 
alternative or collateral sources. Paragraph 4.07, suggests 
various types of evidence which may be considered in lieu of 
missing service medical records. Other guidelines are set 
forth as to alternative records such as may be available 
through newly discovered archives like the Office of the Army 
Surgeon General (SGO). Here, however the veteran has 
testified that he was not hospitalized in service for any of 
the disorders for which he seeks service-connection.  It is, 
thus, the Board's conclusion that all reasonable means of 
obtaining the veteran's service medical/dental records are 
exhausted.  

The Board notes that the October 2003 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A.  Whether new and material evidence has been submitted to 
reopen previously denied claims for service connection for 
peptic ulcer disease and residuals of a head injury

Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When a determination of 
the agency of original jurisdiction is affirmed by the Board, 
such determination is subsumed by the final appellate 
decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 
20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities, less special provisions 
regarding clear and unmistakable error. 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find. What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled." Barnett, 83 F.3d at 1383.

New and material evidence for purposes of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Factual Background and Analysis of Reopening the Claim of 
Entitlement to Service Connection for peptic ulcer disease 
status post gastrectomy.

The Board's March 1997 decision denying entitlement to 
service connection for peptic ulcer disease is final.  See 38 
C.F R. § 20.1100 (2005).  

The RO, in its October 2002 rating decision, determined new 
and material evidence had not been submitted and thus did not 
reopen the veteran's claim of entitlement to service 
connection for peptic ulcer disease, status post gastrectomy.  
For the reasons set forth below, the Board finds that new and 
material evidence has not been submitted.

In the Board's March 1997 decision, it was determined that 
the veteran did not provide new and material evidence to 
reopen his claim for peptic ulcer disease.  In denying the 
veteran's claim for a second time, the Board explained that 
the evidence submitted did not tend to show the presence of 
peptic ulcer disease in service or that it was manifested 
within the immediate post service period.

Specifically, the Board noted that evidence considered by the 
RO in its November 1988 rating decision in connection with 
the veteran's original claim included a VA examination in 
July 1998, during which the veteran reported having been 
treated for a nervous stomach during service.  Subsequent 
evidence received from the veteran included a service 
department certificate that the veteran was hospitalized or 
treated as an outpatient at the Fitzsimons Army Hospital in 
August and September 1956, which failed to show the condition 
being treated;  testimony elicited from the veteran at a 
hearing in October 1989 to the effect that he frequently 
experienced an upset stomach in service, which one doctor 
thought was caused by an ulcer and that a gastric ulcer had 
been diagnosed by a private physician in 1957; an affidavit 
from the veteran's former commanding officer stating that the 
veteran frequently went on sick call for what to his 
recollection, could have been a stomach problem; an affidavit 
from his former spouse averring that the veteran had a 
stomach problem in service , which was diagnosed as an ulcer; 
and VA and private medical evidence beginning in 1963, which 
fails to evidence a relationship between the veteran's peptic 
ulcer disease and service.  The private medical evidence 
consisted of a statement from the veteran's private 
physician, Dr. D.B.R., dated in May 1964, reporting that the 
veteran was presently under his care following stomach 
surgery for gastric ulcers in February 1964.


Although the evidence considered by the Board in March 1997 
was considered new to the record, the evidence was not 
material because it failed to relate the veteran's peptic 
ulcer disease to service.

The Board, thus, found in March 1997 that new and material 
evidence has not been submitted to reopen the previously 
denied claim of entitlement to service connection for peptic 
ulcer disease.

The evidence submitted since the March 1997 Board decision 
and not duplicative of evidence previously considered, 
includes VA and private treatment records, a statement from 
the veteran's former spouse, a statement from the veteran's 
private physician, photographs of the veteran in service, and 
the veteran's January 2004 hearing testimony.

The VA and private inpatient and outpatient treatment records 
show treatment for various disabilities, but do not show that 
the veteran has peptic ulcer disease or residuals of a head 
injury attributable to service.

The veteran's former spouse in a statement received in 
October 2003 reported that she married the veteran in 1956 
and that during the period that they were dating he had 
terrible stomach pains and stomach problems and was informed 
by his service physicians that he had a nervous stomach.  She 
further stated that also had serious migraine headaches from 
his head injury at Fort Knox when the APC lost a track in a 
training mission.  She further stated that following his 
discharge from service the veteran immediately went to a 
private physician, Dr. Jackson, who following diagnostic 
testing found that the veteran had bleeding ulcers.  She 
noted that Dr. Jackson has since deceased and that all of his 
medical records were destroyed. 

The veteran's private physician, Dr. D.B.R., in a statement 
dated in August 2003, reported that the veteran was referred 
to him by Dr. Jackson, a general practitioner, in December 
1963 for complaints of severe indigestion for over five years 
that had failed to respond to medical management.  He further 
stated that he had an upper GI barium study performed in 
December 1963, which showed an active gastric ulcer.  He 
added that in February 1964 he performed a hemi-gastrectomy 
with vagotomy and that pathologic examination of the resected 
stomach disclosed an active duodenal ulcer with both acute 
and long standing tissue changes.

At his hearing in January 2004, the veteran described 
treatment in service for his stomach complaints and post 
service evaluation and treatment for ulcer disease to include 
his surgery in 1964. 

Analysis

The medical evidence submitted since the March 1997 Board 
decision and summarized above shows that the veteran has 
received medical treatment for various disabilities and in 
late 1963, approximately six years following his service 
separation, was diagnosed as having an active gastric ulcer.  

These records, however, when viewed in the aggregate, to 
include the recent statement from Dr. D.B.R., do not indicate 
that the veteran gastric ulcer had its origin in service. The 
Court has held that records of treatment many years after 
service that do not indicate in any way the conditions are 
service connected are not new and material upon which a claim 
can be reopened.

While the veteran's recent testimony in August 2003 and April 
2004 addresses his clinical history and symptomatology, it is 
not corroborating evidence of medical causation or the 
etiology of a current disability.  See Miller v. Derwinski, 2 
Vet App. 578, 580 (1992) (citing Espiritu v. Derwiski, 2 Vet. 
App. 294. 294-95 (1992)).  Thus, it is insufficient to reopen 
a previously denied claim.

The statement received from the veteran's spouse is 
essentially duplicative of her October 1989 affidavit, which 
was considered by the Board in its March 1997 decision.  It 
is not new and thus is not new and material. 

Accordingly, the Board concludes that the evidence received 
since the March 1997 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) and 
provides no basis to reopen the veteran's claim of service 
connection for peptic ulcer disease.  Hence, the appeal is 
denied.

Factual Background and Analysis of Reopening the Claim of 
Entitlement to Service Connection for residuals of a head 
injury
    

The Board's March 1997 decision denying entitlement to 
service connection for residuals of a head injury is final.  
See 38 C.F R. § 20.1100 (2005).  

The RO, in its October 2002 rating decision, determined new 
and material evidence had not been submitted and thus did not 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head injury.  For the reasons 
set forth below, the Board finds, with respect to the 
veteran's claim for residuals of a head injury, that new and 
material evidence has been submitted.

The Board's March 1997 decision noted above, the Board found 
that the veteran had not submitted new and material evidence 
to reopen his previously denied claim of service connection 
for residuals of a head injury.  In that decision the Board 
noted that there were essentially no available service 
records, medical or administrative, which might support the 
veteran allegations that he sustained a head injury in 
service.  The Board further noted that examination of the 
veteran by VA in July 1988 resulted in a diagnosis of status 
post head injury with no residuals found.

The evidence submitted since the Board's March 1997 decision 
and/or not then considered by the Board, includes a 
photograph of the veteran reportedly taken in service showing 
the veteran wearing what he annotates on the back of the 
picture as a "pressure bandage" over his head.    

At his hearing in January 2004, the veteran described a head 
injury, sustained while riding in an APC while stationed at 
Fort Knox.

The relevant evidence not considered by the Board in March 
1997 tends to shows that the veteran sustained some type of 
head injury in service. The Board finds that this evidence is 
new and material in that it establishes for the first time 
the presence of a possible head injury sustained in service. 

B.  Service connection for status post myocardial infarction 
and hypertension, as well as, service connection for hiatal 
hernia and vagus nerve damage as secondary to peptic ulcer 
disease, status post gastrectomy


Service connection may be granted for a disease or 
disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected as well, and when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).

Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements and testimony describing the symptoms of a 
disability and treatment are considered competent evidence. 
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

Initially, the Board observes that there is no competent 
evidence that the veteran's current cardiovascular disorders 
and/or hiatal hernia were either manifested in service or, in 
the case of his cardiovascular disorders, within the first 
post service year.  Here the medical records demonstrate that 
the veteran cardiovascular disorders and hiatal hernia with 
vagus nerve damage were initially manifested many years after 
service.  Significantly, the veteran has not contended 
otherwise.  Service connection for these disorders on a 
direct or presumptive basis is thus not warranted.

It is the veteran's principle contention that his post 
service cardiovascular disorder and hiatal hernia are related 
to his peptic ulcer disease.  As noted above, a grant of 
secondary service connection requires that it be shown that 
the disorders at issue began as a direct result of a service-
connected disability or aggravated as a result of a service-
connected disability.  In this case, the veteran has not 
established service connection for peptic ulcer disease or, 
for that matter, any other disability.  Accordingly, a grant 
of service connection for cardiovascular disorders and/or a 
hiatal hernia on a secondary basis is clearly not warranted.  

C.  Service connection for bilateral hearing loss and 
tinnitus.

The veteran's DD Form 214, Armed Forces of the United States 
Report of Discharge, shows that the veteran's military 
occupational specialty (MOS) was personnel clerk.

While, the veteran contends that he has hearing loss 
disability and tinnitus is attributable to acoustic trauma in 
service related to his duties as a tank driver/commander, 
notwithstanding the official record shows his MOS as noted 
above, he is a lay person and his opinion is not competent to 
provide the nexus between his current disability and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Here, the evidence of record shows while the veteran 
complained of ringing in his ears on his VA examination in 
July 1988, that the first clinical documentation of a 
diagnosis of hearing loss and tinnitus was in 2001, when VA 
provided the veteran an audiological evaluation.  The first 
indication of either disorder was many years after service 
and is too remote in time from service to support a claim 
that either is service-connected.  Here, the Board finds it 
significant that there is an extended period of time between 
service discharge and any showing of complaints and/or 
clinical documentation referable to the veteran's assertion 
that he suffers hearing loss and/or tinnitus. The absence of 
such objective or subjective evidence to support recent 
contention that the veteran has a hearing loss disability 
and/ or tinnitus related to events in service is highly 
probative evidence against the claims for these disorders. 
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In sum, it would not be reasonable for the Board to conclude 
that a disability first clinically shown so many years after 
service is in any way related to service given the absence of 
any medical evidence contemporaneous to service establishing 
that this is the case. 
ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
peptic ulcer disease, status post gastrectomy is denied.

New and material evidence having been received, the claim for 
service connection for residuals of a head injury is reopened 
and to this extent only, the claim is granted.

Service connection for status post myocardial infarction and 
hypertension as secondary to peptic ulcer disease, status 
post gastrectomy is denied.

Service connection for hiatal hernia and vagus nerve damage 
as secondary to peptic ulcer disease, status post gastrectomy 
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

REMAND

The veteran's claim for service connection for residuals of a 
head injury has been reopened, and it is now incumbent upon 
VA that all of the evidence of record, both old and new, be 
considered with regard to this claim. The evidence suggests 
that the veteran incurred some type of head injury in 
service.  The veteran testified in that he has current 
residuals attributable to this injury to include a knot on 
his head and migraine headaches.  As such, the Board finds 
that a current examination is warranted.

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluations of 
him since service for complaints 
referable to residuals of a head injury.  
After securing any necessary release 
required, the RO should obtain all 
identified records.  The RO should ten 
ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claim file.

2.  The RO should then schedule the 
veteran for appropriate VA examination(s) 
to determine whether the veteran 
currently has residuals of a head injury, 
to include migraine headaches.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner(s) 
in conjunction with the examination(s).  
The purpose of the examination(s) is to 
ascertain whether the veteran has any 
current residuals of a head injury 
claimed as attributable to service.  All 
tests and any specialized examination 
deemed necessary should be performed.  
Following the examination(s), the 
examiner(s) is/are requested to render an 
opinion as to whether the veteran has 
residuals of a head injury, to include 
migraine headaches that are likely as not 
related to military service, to include 
the apparent injury documented by the 
photographic evidence contained in the 
claims file.  A complete rational for any 
opinion expressed should be included in 
the report

3.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of all the evidence in its entirety.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


